        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 1 of 10 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                            )
SOUTHWEST AREAS PENSION FUND;                            )
and CHARLES A. WHOBREY, as Trustee,                      )
                                                         )
                                  Plaintiffs,            )      Case No. 20-cv-3323
                                                         )
                    v.                                   )      Judge
                                                         )
ALLIED AVIATION FUELING COMPANY                          )      Magistrate Judge
OF ST. LOUIS, LLC f/k/a ALLIED AVIATION                  )
FUELING COMPANY OF ST. LOUIS, INC.,                      )
a Delaware limited liability company,                    )
                                                         )
                                  Defendant.             )

                                                COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and

Charles A. Whobrey, one of its present trustees, for causes of action against Defendant,

allege as follows:

                                    JURISDICTION AND VENUE

          1.        This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of partial withdrawals from a multiemployer pension

plan.

          2.        This action arises under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of

1980 (“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action

under sections 502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and

1451(c).




TM: 593912 / 20410097 / 6/5/20                     -1-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 2 of 10 PageID #:2




          3.        Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest

Areas Pension Fund (the “Pension Fund”) is administered at its principal place of

business in Chicago, Illinois. Venue is also proper in this Court pursuant to the forum

selection clause contained in the Pension Fund’s Trust Agreement which designates this

district as the appropriate forum for lawsuits to collect withdrawal liability.

                                             PARTIES

          4.        The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.        Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the

Pension Fund within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A),

and the Pension Fund’s Board of Trustees is the plan sponsor of the Pension Fund within

the meaning of section 4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Board of

Trustees administers the Pension Fund at 8647 West Higgins Road, Chicago, Illinois.

          6.        Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§

1132(a)(3) and 1451(a)(1), the Trustees, by and through their designated trustee Charles

A. Whobrey, are authorized to bring this action on behalf of the Pension Fund, its

participants, and its beneficiaries for the purpose of collecting withdrawal liability.

          7.        Defendant Allied Aviation Fueling Company of St. Louis, LLC f/k/a Allied

Aviation Fueling Company of St. Louis, Inc. (“Allied St. Louis”) is a limited liability company

organized under the laws of the State of Delaware.

          8.        During relevant times, Allied St. Louis was bound by successive collective

bargaining agreements with a certain local union affiliated with the International




TM: 593912 / 20410097 / 6/5/20                  -2-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 3 of 10 PageID #:3




Brotherhood of Teamsters under which Allied St. Louis was required to make

contributions to the Pension Fund on behalf of certain of its employees.

                                      COUNT I
               PAST DUE 2015 PARTIAL WITHDRAWAL LIABILITY PAYMENTS

          9.        Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 8 of this Complaint as though fully set forth herein.

          10.       As a result of a decline in Allied St. Louis’ contributions to the Pension Fund,

the Pension Fund determined that on December 31, 2015, Allied St. Louis effected a

“partial withdrawal” from the Pension Fund as defined in section 4205(a)(1) of ERISA, 29

U.S.C. § 1385(a)(1) (the “2015 Partial Withdrawal”).

          11.       As a result of the 2015 Partial Withdrawal, on or about February 20, 2018,

Allied St. Louis, through its president, Robert L. Rose, received a notice and demand for

payment of Assessment Number 0181818-WL180001-01 issued by the Pension Fund in

accordance with 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          12.       In the Notice and Demand referred to in paragraph 11, the Pension Fund

notified Allied St. Louis that the liability was required to be discharged in a lump sum of

$13,463,842.15 or in monthly payments of $55,997.95, with the first monthly payment

due on or before March 1, 2018, and the final monthly payment due on or before February

1, 2038 (the “2015 Partial Withdrawal Liability”).

          13.       The Pension Fund received 25 monthly payments ($1,404,267.03 in total,

representing the required monthly payments for the period of March 2018 through March

2020 plus interest paid on late payments) on account of the 2015 Partial Withdrawal

Liability, but neither Allied St. Louis nor any other entity has remitted any of the required

payments due on or after April 1, 2020.




TM: 593912 / 20410097 / 6/5/20                     -3-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 4 of 10 PageID #:4




          14.       On or about November 10, 2018, non-party Allied Aviation Holdings, Inc.

initiated arbitration to challenge the 2015 Partial Withdrawal Liability pursuant to section

4221(a) of ERISA, 29 U.S.C. § 1401(a).

          15.       Pursuant to sections 4219(c)(2) and 4221(d) of ERISA, 29 U.S.C. §§

1399(c)(2) and 1401(d), withdrawal liability payments must be made in accordance with

the schedule set forth by the plan sponsor notwithstanding any request for review or

demand for arbitration.

          16.       Allied St. Louis is liable to the Pension Fund for the past due 2015 Partial

Withdrawal Liability payments.

          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment against Defendant, Allied Aviation Fueling Company of St.

Louis, LLC, and in favor of Plaintiffs, Central States, Southeast and Southwest Areas

Pension Fund and Charles A. Whobrey, as Trustee, pursuant to sections 502(g)(2) and

4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)          all past due 2015 Partial Withdrawal Liability payments as of the date

                                 of judgment;

                    (ii)         interest computed and charged at an annualized interest rate equal

                                 to two percent (2%) plus the prime interest rate established by

                                 JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                                 for which interest is charged;

                    (iii)        an amount equal to the greater of interest on the past due 2015

                                 Partial Withdrawal Liability payments or liquidated damages of 20%

                                 of the past due 2015 Partial Withdrawal Liability payments; and




TM: 593912 / 20410097 / 6/5/20                          -4-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 5 of 10 PageID #:5




                    (iv)         attorneys’ fees and costs.

          (b)       An order compelling Allied Aviation Fueling Company of St. Louis, LLC to

make its future 2015 Partial Withdrawal Liability payments in accordance with the

payment schedule determined by the Pension Fund;

          (c)       Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established

by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and

          (d)       Such further or different relief as this Court may deem proper and just.

                                       COUNT II
                PAST DUE 2016 PARTIAL WITHDRAWAL LIABILITY PAYMENTS

          17.       Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 8 of this Complaint as though fully set forth herein.

          18.       As a result of a decline in Allied St. Louis’ contributions to the Pension Fund,

the Pension Fund determined that on December 31, 2016, Allied St. Louis effected a

“partial withdrawal” from the Pension Fund as defined in section 4205(a)(1) of ERISA, 29

U.S.C. § 1385(a)(1) (the “2016 Partial Withdrawal”).

          19.       As a result of the 2016 Partial Withdrawal, on or about February 20, 2018,

Allied St. Louis, through its president, Robert L. Rose, received a notice and demand for

payment of Assessment Number 0181818-WL180001-02 issued by the Pension Fund in

accordance with 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          20.       In the notice and demand referred to in paragraph 19, the Pension Fund

notified Allied St. Louis that the liability was required to discharged in a lump sum of

$11,439,551.83 or in monthly payments of $48,573.91, with the first monthly payment



TM: 593912 / 20410097 / 6/5/20                         -5-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 6 of 10 PageID #:6




due on or before March 1, 2018, and the final monthly payment due on or before February

1, 2038 (the “2016 Partial Withdrawal Liability”).

          21.       The Pension Fund received 25 monthly payments ($1,215,977.00 in total,

representing the required monthly payments for the period of March 2018 through March

2020 plus interest paid on late payments) on account of the 2016 Partial Withdrawal

Liability, but neither Allied St. Louis nor any other entity has remitted any of the required

payments due on or after April 1, 2020.

          22.       On or about November 10, 2018, non-party Allied Aviation Holdings, Inc.

initiated arbitration to challenge the 2016 Partial Withdrawal Liability pursuant to section

4221(a) of ERISA, 29 U.S.C. § 1401(a).

          23.       Pursuant to sections 4219(c)(2) and 4221(d) of ERISA, 29 U.S.C. §§

1399(c)(2) and 1401(d), withdrawal liability payments must be made in accordance with

the schedule set forth by the plan sponsor notwithstanding any request for review or

demand for arbitration.

          24.       Allied St. Louis is liable to the Pension Fund for the past due 2016 Partial

Withdrawal Liability payments.

          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment against Defendant, Allied Aviation Fueling Company of St.

Louis, LLC, and in favor of Plaintiffs, Central States, Southeast and Southwest Areas

Pension Fund and Charles A. Whobrey, as Trustee, pursuant to sections 502(g)(2) and

4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)          all past due 2016 Partial Withdrawal Liability payments as of the date

                                 of judgment;




TM: 593912 / 20410097 / 6/5/20                          -6-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 7 of 10 PageID #:7




                    (ii)         interest computed and charged at an annualized interest rate equal

                                 to two percent (2%) plus the prime interest rate established by

                                 JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                                 for which interest is charged;

                    (iii)        an amount equal to the greater of interest on the past due 2016

                                 Partial Withdrawal Liability payments or liquidated damages of 20%

                                 of the past due 2016 Partial Withdrawal Liability payments; and

                    (iv)         attorneys’ fees and costs.

          (b)       An order compelling Allied Aviation Fueling Company of St. Louis, LLC to

make its future 2016 Partial Withdrawal Liability payments in accordance with the

payment schedule determined by the Pension Fund;

          (c)       Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established

by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and

          (d)       Such further or different relief as this Court may deem proper and just.

                                      COUNT III
                PAST DUE 2017 PARTIAL WITHDRAWAL LIABILITY PAYMENTS

          25.       Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 8 of this Complaint as though fully set forth herein.

          26.       As a result of a decline in Allied St. Louis’ contributions to the Pension Fund,

the Pension Fund determined that on December 31, 2017, Allied St. Louis effected a

“partial withdrawal” from the Pension Fund as defined in section 4205(a)(1) of ERISA, 29

U.S.C. § 1385(a)(1) (the “2017 Partial Withdrawal”).




TM: 593912 / 20410097 / 6/5/20                          -7-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 8 of 10 PageID #:8




          27.       As a result of the 2017 Partial Withdrawal, on or about March 15, 2019,

Allied St. Louis, through its president, Robert L. Rose, received a notice and demand for

payment of Assessment Number 0181818-WL190009-01 issued by the Pension Fund in

accordance with 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          28.       In the notice and demand referred to in paragraph 27, the Pension Fund

notified Allied St. Louis that the liability was required to be discharged in a lump sum of

$8,082,941.34 or in monthly payments of $39,170.38, with the first monthly payment due

on or April 1, 2019, and the final monthly payment due on or before March 1, 2039 (the

“2017 Partial Withdrawal Liability”).

          29.       The Pension Fund received 12 monthly payments ($470,044.56 in total,

representing the required monthly payments for the period of April 2019 through March

2020) on account of the 2017 Partial Withdrawal Liability, but neither Allied St. Louis nor

any other entity has remitted any of the required payments due on or after April 1, 2020.

          30.       By letter to the Pension Fund dated June 7, 2019, Allied St. Louis, through

counsel, requested review of the 2017 Partial Withdrawal Liability pursuant to section

4219(b)(2) of ERISA, 29 U.S.C. § 1399(b)(2).

          31.       Pursuant to sections 4219(c)(2) and 4221(d) of ERISA, 29 U.S.C. §§

1399(c)(2) and 1401(d), withdrawal liability payments must be made in accordance with

the schedule set forth by the plan sponsor notwithstanding any request for review or

demand for arbitration.

          32.       Allied St. Louis is liable to the Pension Fund for the past due 2017 Partial

Withdrawal Liability payments.

          WHEREFORE, Plaintiffs request the following relief:




TM: 593912 / 20410097 / 6/5/20                   -8-
        Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 9 of 10 PageID #:9




          (a)       A judgment against Defendant, Allied Aviation Fueling Company of St.

Louis, LLC, and in favor of Plaintiffs, Central States, Southeast and Southwest Areas

Pension Fund and Charles A. Whobrey, as Trustee, pursuant to sections 502(g)(2) and

4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)          all past due 2017 Partial Withdrawal Liability payments as of the date

                                 of judgment;

                    (ii)         interest computed and charged at an annualized interest rate equal

                                 to two percent (2%) plus the prime interest rate established by

                                 JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                                 for which interest is charged;

                    (iii)        an amount equal to the greater of interest on the past due 2017

                                 Partial Withdrawal Liability payments or liquidated damages of 20%

                                 of the past due 2017 Partial Withdrawal Liability payments; and

                    (iv)         attorneys’ fees and costs.

          (b)       An order compelling Allied Aviation Fueling Company of St. Louis, LLC to

make its future 2017 Partial Withdrawal Liability payments in accordance with the

payment schedule determined by the Pension Fund;

          (c)       Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established

by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and




TM: 593912 / 20410097 / 6/5/20                          -9-
      Case: 1:20-cv-03323 Document #: 1 Filed: 06/05/20 Page 10 of 10 PageID #:10




          (d)       Such further or different relief as this Court may deem proper and just.



                                                        Respectfully submitted,

                                                        /s/ Brandon A. Buyers
                                                        Brandon A. Buyers (ARDC # 6312454)
                                                        CENTRAL STATES FUNDS
                                                        Law Department
                                                        8647 West Higgins Road, 8th Floor
                                                        Chicago, Illinois 60631
                                                        (847) 939-2464
                                                        bbuyers@centralstatesfunds.org

June 5, 2020                                            ATTORNEY FOR PLAINTIFFS




TM: 593912 / 20410097 / 6/5/20                   -10-
